Resettled order dismissing the complaint on the ground that the plaintiff did not have legal capacity to sue and was not the real party in interest, and denying plaintiff’s motion for a temporary injunction, reversed on the law, with ten dollars costs and disbursements, defendants’ motion to dismiss the complaint denied, with ten dollars costs, and matter remitted to the Special Term to decide whether or not a temporary injunction should issue. Leave is given to respondents to answer within ten days from the entry of the order hereon. In our opinion plaintiff had legal capacity to sue. (Civ. Prac. Act, § 210; United Cloak & Suit Designers Mut. Aid Assn. v. Sigman, 218 App. Div. 367.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.